Citation Nr: 0702178	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-27 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for psuedofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to August 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision rendered by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for pseudofolliculitis barbae, with an initial noncompensable 
disability rating.

While the matter was on appeal, the RO issued a June 2004 
decision, which granted a 30 percent evaluation for the 
pseudofolliculitis barbae disability, effective September 1, 
2002, the date of the claim (also the day following his 
separation from service).

In the December 2006 written brief presentation, the 
veteran's representative raised a claim of secondary service 
connection for migraines and a neck disorder, secondary to 
his service-connected pseudofolliculitis barbae, referring to 
statements made by the veteran to the examiner during his 
April 2004 physical examination.  The RO has not yet 
developed these claims and they are referred back to the RO 
for proper development and adjudication.


FINDING OF FACT

1. Pseudofolliculitis barbae manifests with abnormal texture, 
but without tissue loss, ulceration, or exfoliation; and 
involves less than 0.001 percent of the veteran's entire 
body; and 0 percent of exposed body areas.

2.  The objective evidence does not show constant or near 
constant systemic therapy was required during the past 12-
month period. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent, for psuedofolliculitis barbae, have not been met.  
38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim for service connection was 
received in September 2002.  In correspondence dated in 
November 2002, he was notified of the provisions of the VCAA 
as they pertain to the issue of service connection.  The 
claim for a higher initial evaluation for pseudofolliculitis 
barbae is a downstream issue from the grant of service 
connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's 
General Counsel recently held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  38 U.S.C.A. § 
7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 
(May 5, 2004).  While this logic is called into some question 
in a recent Court case, neither this case nor the GC opinion 
has been struck down.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board is therefore satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with this claim would not cause 
any prejudice to the veteran.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7. 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006)

Or rate as disfigurement of the head, face, or neck (DC 7800) 
or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability.

38 C.F.R. § 4.118, Diagnostic Code 7813 (2006)

The veteran contends he is entitled to a 60 percent 
disability rating for his pseudofolliculitis barbae.  In this 
matter, the question for consideration is the propriety of 
the initial evaluation assigned.  Therefore the Board must 
evaluate all of the medical evidence since the grant of 
service connection, which in this case is September 1, 2002.  
Based upon a careful review of the record, the Board finds 
that an initial disability rating in excess of 30 percent is 
not warranted.  

The evidence of record includes the veteran's service medical 
records and reports from two VA fee-based examinations 
conducted in February 2003 and April 2004.  The service 
medical records reflect a diagnosis of pseudofolliculitis 
barbae with acne keloidalis nuchae (AKN) in 1998.  These 
records, which include the separation physical examination, 
further reflect the veteran was prescribed and used several 
topical corticosteroid creams from August 2001 to August 2002 
for the pseudofolliculitis barbae.  The records also reveal 
that he received injections of Kenalog (a corticosteroid 
drug) in the occipital region of his head for the keloids, 
beginning in February 2001 and continuing on a regular basis 
through July 2002.  

As noted, to warrant the maximum disability rating of 60 
percent under Diagnostic Code 7806, it must be shown that 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; that constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period.  

The Board notes at the outset that there is no record of 
medical treatment for pseudofolliculitis barbae since August 
2002, following the veteran's separation from service.  The 
available post-service medical evidence consists solely of 
two VA fee-based examinations.   

The veteran underwent the first VA examination in February 
2003.  The claims file was not available for review then.  
The veteran reported symptoms of constant oozing, itching, 
crusting, shedding and swelling on his neck, secondary to the 
pseudofolliculitis barbae.  The veteran also reported that he 
had used corticosteroids constantly for 12 months.  Upon 
physical examination, no abnormality of the skin was present, 
except for a very slight suggestion that the veteran had 
pseudofolliculitis barbae.  At the time of the examination, 
there was no evidence of any active problems.

The veteran underwent the second examination in April 2004.  
The examination report indicated that his claims folder was 
reviewed.  The veteran reported intermittent symptoms of 
exudation, itching, crusting and inflammation from 
pseudofolliculitis barbae to the area in the back of his 
head.  He indicated that these symptoms occurred twice a week 
and lasted about five days, and reported a total of 36 flare-
ups within the past year.  The veteran indicated he was using 
Cleocin T once a day and betamethsone foam (corticosteroids) 
twice a day, on his lesions.  

Upon physical examination, it was noted that the area the 
veteran complained of was very small- only involving less 
than .001 percent of the veteran's total body area.  The 
affected area was covered with hair and there was no tissue 
loss.  There was no oozing, ulceration, exfoliation or 
crusting present.  The examiner noted that the texture was 
abnormal and had a nodular feel to it.  A slight limitation 
of motion of the affected scalp was observed.  The examiner 
indicated there was questionable early keloid formation.

In determining that the schedular criteria for a 60 percent 
rating have not been met, the Board notes that since grant of 
service connection, the objective medical evidence has not 
reflected that constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for treatment of the veteran's pseudofolliculitis 
barbae.  Although the veteran has indicated he has used 
topical corticosteroid creams, the Board has been presented 
with no objective evidence to indicate that the veteran has 
used immunosuppressive drugs or corticosteroids constantly or 
near-constantly for an entire 12-month period since the grant 
of service connection.  

In addition, the available objective evidence shows that 
significantly less than 40 percent of the veteran's entire 
body and his exposed areas are affected by the 
pseudofolliculitis barbae.  As indicated at the April 2004 
examination, the area affected by the pseudofolliculitis 
barbae involving less than .001 percent of the veteran total 
body area- which the Board notes is not sufficient to warrant 
even a compensable rating.  Therefore, a higher initial 
disability rating in excess of 30 percent, pursuant to 
Diagnostic Code 7806 is not warranted.

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

The appropriateness of "staged ratings" has been considered 
in this appeal pursuant to Fenderson v. West 12 Vet. App. 
119, 126 (1999).  In this case, however, the Board finds that 
at no time during this appeal has the evidence met the 
schedular criteria necessary to warrant the maximum 
disability rating of 60 percent under Diagnostic Code 7806. 


ORDER

An initial disability rating in excess of 30 percent for 
pseudofolliculitis barbae, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


